Citation Nr: 0113761	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  97-20 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to the retroactive award and payment of 
educational benefits under Chapter 35, Title 38, United 
States Code for the appellant's pursuit of education for the 
period from July 14, 1992 to September 5, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
18, 1969 and from May 29, 1969 to August 1984.

This case returned to the Board of Veterans' Appeals (Board) 
following remand from the United States Court of Appeals for 
Veterans Claims (Court).  This appeal originated from a 
decision dated in November 1996 by the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1998, the Board denied the appellant's claim for 
retroactive award and payment of educational benefits under 
Chapter 35 and he appealed that decision to the Court.  On 
July 11, 2000, the Court issued a Memorandum Decision which 
vacated the September 1998 decision by the Board and remanded 
the case for further proceedings consistent with the 
Memorandum Decision.


REMAND

During the pendency of this appeal, there have been several 
changes in the law regarding the effective dates for the 
award of dependents' educational assistance (DEA).  
Initially, in the July 2000 Memorandum Decision, the Court 
noted that 38 C.F.R. § 21.4131(a) (1997), cited by the Board 
in the September 1998 decision, had been substantially 
changed in May 1999 to, "establish less restrictive 
effective dates for awards of educational assistance."  See 
Claims and Effective Dates for the Award of Educational 
Assistance, 64 Fed. Reg. 23,769, 23,772 (1999) (effective 
June 3, 1999).  While it was further indicated that both the 
Secretary and the appellant asserted that the regulation did 
not change the one-year limitation (essentially the crux of 
this case) and thus, a remand would serve no useful purpose 
on this basis, the Court noted that it is not clear that 38 
C.F.R. § 21.4131(d) (1999), which does appear to retain the 
one-year limitation set forth in § 21.4131(a) (1997), is the 
only provision of § 21.4131 that may apply to the appellant's 
claim.  The Court further indicated that although paragraph 
(d) of the current § 21.4131 clearly applies, it is not clear 
from the face of the regulation that those same persons are 
not covered by paragraph (b) as well, referencing 38 C.F.R. 
§ 21.4131(b) (1999).  

In this regard, the Board notes that prior to the above 
change, the criteria specified, in pertinent part, that the 
commencing date of an award of Chapter 35 educational 
benefits was the latest of the date enrollment was certified, 
or the date one year prior to date of receipt of the 
application or enrollment certification, whichever date was 
later. 38 C.F.R. § 21.4131(a) (in effect prior to June 1999.)  
The amended regulation further provides that if the award is 
the first award of educational assistance, payment of such 
benefits is prohibited beyond one year prior to the date of 
claim.  38 C.F.R. § 21.4131(a)(1)(ii) (1999).  

Pursuant to 38 C.F.R. § 21.1029, the "date of claim" "is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance."  Such a claim may be formal or 
informal.  A formal claim is a claim for educational 
assistance benefits that is filed on the specific form 
prescribed by the VA Secretary (i.e. VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance).  An informal claim is "[a]ny communication from 
an individual, or from an authorized representative or a 
Member of Congress on that individual's behalf that indicates 
a desire on the part of the individual to claim or to apply 
for VA-administered educational assistance" or "a claim from 
an individual or from an authorized representative on that 
individual's behalf for [educational assistance] that is 
filed in a document other than in the prescribed form." Id.  
In this case, the appellant has argued that the VA Form 21-
674, Request for Approval of School Attendance, coupled with 
the multiple VA Form 21-8960's, Certification of School 
Attendance or Termination, should be considered sufficient to 
meet the criteria for an informal claim for DEA benefits.  
However, in the July 2000 Memorandum Decision, the Court 
noted that VA had not addressed this argument and should do 
so on remand.

Furthermore, notwithstanding the above, in November 2000, the 
Veterans Benefits and Health Care Improvement Act of 2000 was 
enacted.  This law, among other things, amended 38 U.S.C.A. 
§ 5113(b)(1) to provide the following:

(b)(1)  When determining the effective 
date of an award under chapter 35 of this 
title for an individual described in 
paragraph (2) based on an original claim, 
the Secretary may consider the 
individual's application as having been 
filed on the eligibility date of the 
individual if that eligibility date is 
more than one year before the date of the 
initial rating decision.

(2) An individual referred to in 
paragraph (1) is an eligible person 
who-

(A) submits to the Secretary an 
original application for 
education assistance under 
chapter 35 of this title within 
one year of the date that the 
Secretary makes the rating 
decision;

(B) claims such educational 
assistance for pursuit of an 
approved program of education 
during a period preceding the 
one-year period ending on the 
date on which the application 
was received by the Secretary; 
and


(C) would have been entitled to such 
educational assistance for such 
course pursuit if the individual 
had submitted such an 
application on the individual's 
eligibility date.

(3) In this subsection:

(A) The term 'eligibility date' 
means the date on which an 
individual becomes an eligible 
person.

(B) The term 'eligible person' has 
the meaning given that term 
under section 3501(a)(1) of this 
title under subparagraph A(i), 
A(ii), (B), or (D) of such 
section by reason of either (i) 
the service-connected death or 
(ii) service-connected total 
disability permanent in nature 
of the veteran from whom such 
eligibility is derived.

(C) The term 'initial rating 
decision' means with respect to 
an eligible person a decision 
made by the Secretary that 
establishes (i) service 
connection for such veteran's 
death or (ii) the existence of 
such veteran's service-connected 
total disability permanent in 
nature, as the case may be.

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This newly enacted legislation includes, among 
other things, new notice and assistance provisions which are 
applicable under certain circumstances. 

In view of the above, the Board concludes that additional 
action is necessary prior to appellate consideration of this 
claim.  The Board notes that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, the RO 
has not yet considered the appellant's claim pursuant to the 
above changes in the law.  

Accordingly, in an effort to ensure due process in this case 
and to comply with the Court's July 2000, Memorandum Decision 
and the subsequent changes in the law, this case is REMANDED 
for the following actions:

1. The RO should provide the appellant and 
his representative the opportunity to 
submit additional evidence and/or 
argument in support of his claim, 
particularly in light of the recent 
legislative changes.  

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as 
applicable, are fully satisfied.  


3. The RO should then readjudicate the 
appellant's claim pursuant to the 
Veterans Benefits and Health Care 
Improvement Act of 2000 and 38 C.F.R. 
Part 21 as amended, to include 
consideration of the July 2000 
Memorandum Decision.  If the benefit 
sought remains denied, then the RO 
should furnish the appellant and his 
representative with a supplemental 
statement of the case which includes all 
laws and regulations applicable to his 
claim.  After they are afforded the 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this Remand is to ensure compliance with 
applicable laws and regulations, including the Veterans 
Benefits and Health Care Improvement Act of 2000 and the 
Veterans Claims Assistance Act of 2000.  The appellant and 
his representative are free to submit any additional evidence 
and/or argument in connection with the matters addressed by 
the Board in this remand.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

